Citation Nr: 1511629	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  08-23 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  Following the hearing the record was held open for 60 days so the Veteran could obtain additional evidence.  Evidence was received in May 2012 and was accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) review.

This case has been processed electronically using the Veterans Benefits Management System (VBMS).  

This case was previously before the Board in December 2012 and January 2014, at which time the issue currently before the Board was remanded to the Appeals Management Center (AMC) and/or RO for further evidentiary development, including obtaining additional records and obtaining appropriate VA examinations.  For reasons stated more fully below, the Board once again finds it necessary to remand the remaining issue on appeal for further examination and opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.





REMAND

The Board has examined the opinions provided following the most recent VA examination in this matter in January 2014, and finds that unfortunately, the opinions expressed by the January 2014 VA examiner require further remand.  Most importantly, while the Board appreciates the obvious efforts by the examiner to thoroughly review the file and address the questions that were posed by the Board in its previous remand, and the efforts by the RO in obtaining the examinations and opinions expressed and addressing the other remand requests, the Board finds that the primary opinion provided by the examiner was not requested and reflects a misunderstanding of applicable law.  

More specifically, although not requested to do so, the examiner opined as to whether the Veteran clearly and unmistakably had a psychiatric disorder that preexisted service and was not aggravated during service.  Moreover, the examiner offered no explanation as to how her diagnosis of alcohol dependence and substance-induced mood disorder (depression) clearly and unmistakably preexisted service when there was no direct evidence of pre-service alcohol use and the Veteran himself denies such use.  To meet the clear and unmistakable standard, the evidence must be undebatable, and based on the Board's review of the evidence of record and the lack of any adequate explanation in the examination report itself, the evidence of record clearly did not undebatably establish that the Veteran used alcohol prior to service, much less indicate that he was alcohol dependent.  Thus, the Board finds that this and the remaining opinions provided by the examiner are of little probative value in this matter, and that a new examination by another appropriate examiner to address the questions posed in the Board's January 2014 remand is required in order to satisfy the action requested in the Board's January 2014 remand.

The Board further notes that the Veteran's representative has recently requested that an effort be made to obtain the Veteran's personnel records and any of the records that may be in the possession of the Tripler Army Hospital in Hawaii.  In this regard, the Board has examined the previous Form 3101s in the electronic file dated in March 1976 and October 2005, and notes that on neither occasion were personnel records specifically mentioned.  Thus, the Board finds that while the case is in remand status, an additional effort should be made to obtain these records from the National Personnel Records Center (NPRC).  Similarly, while the record reflects that these requests sought all of the Veteran's service treatment records, it is possible that there may be a September 1975 emergency treatment record at Tripler Army Hospital which, for some reason, did not become associated with the Veteran's other service treatment records (the Veteran claims to have been assaulted in September 1975, and this is one of his alleged stressors during service).  Consequently, the additional request directed to NPRC should include any records for the Veteran from Tripler Army Hospital and a separate request directly to that facility.  

Accordingly, the case is REMANDED for the following actions:

1.  Make an effort to contact NPRC in order to obtain the Veteran's personnel records from his period of active service, and September 1975 records for the Veteran that NPRC may have received from the Tripler Army Hospital.  An effort should also be made to obtain any records for the Veteran directly from the Tripler Army Hospital.  As these are Federal facilities, all reasonable efforts should be made to obtain these records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further efforts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3/159(e).

2.  Schedule the Veteran for another VA psychiatric examination with an examiner who hasn't previously examined him to determine the nature and etiology of any psychiatric disorder found.  The entire claims file and a copy of this remand should be made available for review, and such review should be noted in the examination report.  Opinions should then be given to address the following:

(a) The examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has displayed any behavior in service or since his separation from service that would be consistent with his claim of being personally assaulted during his active service.  In this regard, the examiner should note the Veteran's alleged stressors/incidents, which are found in written statements, service treatment records, and current medical treatment records. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is of the opinion that a personal assault occurred, the examiner should then state whether the Veteran's PTSD, or other acquired psychiatric disorder, is at least as likely as not the result of such assault in service, or is otherwise etiologically related to active service. 

(b) If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault, then the examiner should determine whether PTSD is otherwise diagnosed based on DSM-IV criteria. If a disability manifested by PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the disability is due to the Veteran's active military service.  In doing so, the examiner shall clearly identify the specific events which are considered stressors supporting the diagnosis, and fully explain why the stressors are considered sufficient under DSM-IV.

(c) If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is as least as likely as not that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service.

(d) The examiner should also provide an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder (including PTSD) is either (1) caused by the Veteran's service-connected right knee disability, or (2) aggravated by the Veteran's service-connected right knee disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran's claim should then be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, an appropriate period of time should be allowed for a response, and the claim should thereafter be returned to the Board for additional appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


